
	
		II
		111th CONGRESS
		1st Session
		S. 178
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2009
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to authorize a connecting education and emerging professions demonstration
		  grant program.
	
	
		1.Short titleThis Act may be cited as the
			 Connecting Education and Emerging
			 Professions Act of 2009.
		2.Findings and
			 purposes
			(a)FindingsCongress finds the following:
				(1)The majority of
			 secondary school students in the United States receive some career-related
			 instruction before graduation, and about half of secondary school students have
			 a strong career-related component to their educational programs.
				(2)A gap still
			 remains between what students are learning in school and the knowledge required
			 to succeed in the current labor market.
				(3)Employers in
			 various economic sectors, including technology, manufacturing, healthcare,
			 construction, and others, report difficulty in identifying qualified candidates
			 for skilled positions.
				(4)A survey of more
			 than 400 employers nationwide found that nearly half were dissatisfied with the
			 overall preparation of secondary school graduates.
				(5)Almost 40 percent
			 of secondary school graduates report feeling unprepared for the workplace or
			 postsecondary education.
				(6)In order for
			 companies in the United States to be competitive in a global economy, the
			 United States must have a highly skilled workforce.
				(7)Adequate
			 preparation on the secondary school level can help prepare students to enter
			 high-demand fields in need of skilled workers.
				(8)Collaboration
			 between businesses, industries, and education leaders can help determine how
			 best to prepare students for workforce success.
				(9)Career-related
			 experiences during secondary education, such as apprenticeships, are associated
			 with positive labor market outcomes for students.
				(10)The United
			 States has a secondary school graduation rate of 70 percent, and approximately
			 one-third of students entering secondary school will not graduate on
			 time.
				(11)Minority and low
			 socioeconomic status students have significantly lower secondary school
			 graduation rates.
				(12)Disengagement
			 from classroom instruction contributes to student decisions to drop out of
			 school.
				(13)Studies indicate
			 a link between career-oriented models of secondary education, secondary school
			 dropout rate reduction, and higher earning potential for secondary school
			 graduates.
				(14)Studies suggest
			 that academic lessons taught in a work context or an applied manner can improve
			 some students’ ability to comprehend and retain information.
				(b)PurposesThe purposes of this Act are to—
				(1)foster improved
			 collaboration among secondary schools, State, regional, and local businesses,
			 institutions of higher education, industry, workforce development
			 organizations, labor organizations, and other nonprofit community organizations
			 to identify emerging industry pathways, as well as the academic skills
			 necessary to improve student success in the workforce or postsecondary
			 education;
				(2)address industry
			 and postsecondary education needs for a prepared and skilled workforce;
				(3)improve the
			 potential for economic and employment growth in covered communities; and
				(4)help address the
			 dropout crisis in the United States by involving students in a collaborative
			 curriculum or program development process related to emerging industry pathways
			 to improve student engagement and attendance in secondary school.
				3.Connecting
			 education and emerging professions demonstration grant program
			(a)AuthorizationPart D of title V of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7241 et seq.) is amended by adding
			 at the end the following:
				
					22Connecting education and emerging professions
				demonstration grant program
						5621.DefinitionsIn this subpart:
							(1)Covered
				CommunityThe term covered community means a town,
				city, community, region, or State that has—
								(A)experienced a
				significant percentage job loss in the 5 years prior to the date of enactment
				of this subpart or is projected to experience a significant percentage job loss
				within 5 years after the date of enactment of this subpart; or
								(B)an unemployment
				rate that has increased in the 12 months prior to the date of enactment of this
				subpart.
								(2)Eligible
				partnershipThe term eligible partnership means a
				partnership that includes—
								(A)a State
				educational agency, a consortium of local educational agencies, or a local
				educational agency that collaborates with—
									(i)a
				State, regional, or local business, including a small business, that serves a
				covered community in which a qualifying school is located; or
									(ii)a regional
				workforce investment board that serves a covered community in which a
				qualifying school is located; and
									(B)at least one of
				the following entities:
									(i)An institution of
				higher education that provides a 4-year program of instruction.
									(ii)An accredited
				community college.
									(iii)An accredited
				career or technical school or college.
									(iv)A tribal college
				or university.
									(v)A nonprofit
				community organization.
									(vi)A labor
				organization.
									(3)Emerging
				industry pathwaysThe term
				emerging industry pathways means industry careers that—
								(A)are estimated to
				increase in the number of job opportunities in a covered community within the 5
				to 7 years after the date of enactment of this subpart;
								(B)require new
				academic skill sets because of new technology or innovation in the
				field;
								(C)are important to
				the growth of the State economy, regional economy, or local area's economy;
				and
								(D)may
				include—
									(i)green
				industries;
									(ii)healthcare
				industries;
									(iii)advanced
				manufacturing industries; and
									(iv)programs of
				study, as described in section 122(c)(1)(A) of the Carl D. Perkins Career and
				Technical Education Act of 2006.
									(4)Qualifying
				schoolThe term qualifying school means a secondary
				school that—
								(A)serves students
				not less than 30 percent of whom are eligible for the school lunch program
				under the Richard B. Russell National School Lunch Act or meet an equivalent
				indicator of poverty established by the Secretary;
								(B)has a graduation
				rate that is lower than the State average; and
								(C)is located in a
				covered community.
								(5)School- and
				work-based curriculum or programThe term school- and
				work-based curriculum or program means a curriculum or program that
				incorporates a combination of school-based instruction and work-based learning
				opportunities, including internships, work experience programs,
				apprenticeships, service learning programs, mentorship opportunities, job
				shadowing, and other career and technical education programs, in an emerging
				industry pathway.
							(6)Tribal college
				or universityThe term tribal college or university
				means an educational institution that is—
								(A)a tribal college
				or university, as defined in section 2(a) of the Tribally Controlled Colleges
				and Universities Assistance Act of 1978; or
								(B)one of the 1994
				Institutions, as defined in section 532 of the Equity in Educational Land-Grant
				Status Act of 1994 (7 U.S.C. 301 note).
								5622.Program
				authorized
							(a)In
				generalFrom amounts appropriated under section 5626, the
				Secretary shall establish and carry out an emerging professions and educational
				improvement demonstration project, by awarding grants, on a competitive basis,
				to eligible partnerships.
							(b)Program
				periods
								(1)In
				generalThe Secretary shall award grants under this subpart for
				periods of not more than 5 years, of which the eligible partnership shall
				use—
									(A)not more than 18
				months for assessing emerging industry pathways, assessing the academic skills
				needed for success in such pathways, and designing a school- and work-based
				curriculum or program to teach such academic skills necessary for success in an
				emerging industry pathway;
									(B)not more than 48
				months for implementing the new emerging industry pathways school- and
				work-based curriculum or program in qualifying schools; and
									(C)not more than 12
				months to disseminate best practices to other State educational agencies, local
				educational agencies, or schools.
									(2)OverlapEach
				eligible partnership receiving a grant under this subpart may carry out
				subparagraphs (A), (B), or (C) concurrently.
								(c)PriorityIn
				awarding grants under this subpart, the Secretary shall give priority to
				eligible partnerships that—
								(1)serve qualifying
				schools in which 50 percent or more of the students are eligible for the school
				lunch program under the Richard B. Russell National School Lunch Act or meet an
				equivalent indicator of poverty established by the Secretary;
								(2)serve qualifying
				schools the majority of which have secondary school dropout rates in the top 25
				percent statewide;
								(3)pledge to serve
				the students most at-risk of dropping out of qualifying schools;
								(4)develop school-
				and work-based curricula or programs serving green industries, health care
				industries, and advanced manufacturing industries; or
								(5)have a
				demonstrated record of success in forming collaborative partnerships with
				businesses, workforce development boards, institutions of higher education,
				local community and technical colleges, tribal colleges or universities, labor
				organizations, and other nonprofit community organizations.
								5623.ApplicationsAn eligible partnership that desires to
				receive a grant under this subpart shall submit to the Secretary an application
				at such time, in such manner, and containing such information as the Secretary
				may require, including—
							(1)a description of
				the eligible partnership, including the responsibilities of each partner and
				how each partner will meet its responsibilities;
							(2)a description of
				the statewide, regional, or local emerging industry pathways and labor market
				needs to be filled;
							(3)a description of
				how members of the eligible partnership will collaborate with each other and
				interested community stakeholders to assess the emerging industry pathways in
				the State, region, or local area;
							(4)a description of
				how the eligible partnership will engage students from qualifying schools to be
				served in the design and implementation of the school- and work-based
				curriculum or program;
							(5)a description of
				how the eligible partnership will use the assessment of emerging industry
				pathways to establish a school- and work-based curriculum or program to teach
				academic and industry skills needed for success in such emerging industries and
				how these skills will be aligned with existing challenging State academic
				content standards;
							(6)a description of
				how teachers, parents or guardians, and school guidance counselors will be
				consulted by the eligible partnership in the development of the school- and
				work-based curriculum or program developed under this subpart;
							(7)a description of
				how the eligible partnership will ensure that teachers and instructors have the
				necessary training and preparation to teach the school- and work-based
				curriculum or program developed under this subpart;
							(8)a description of
				how the school- and work-based curriculum or program developed under this
				subpart will improve the academic achievement, student attendance, and
				secondary school completion of at-risk students and such students' readiness to
				enter into a career in an emerging industry or pursue postsecondary
				education;
							(9)a description of
				how the eligible partnership will design a school- and work-based curriculum or
				program that meets the unique academic and career development needs of students
				to be served by the curriculum or program;
							(10)a description of
				how the school- and work-based curriculum or program will support statewide,
				regional, or local emerging industries;
							(11)a description of
				how the eligible partnership will measure and report improvement in academic
				and student engagement outcomes among students who participate in the school-
				and work-based curriculum or program developed under this subpart;
							(12)a description of
				how the eligible partnership will seek to leverage other sources of Federal,
				State, and local funding to support the development and implementation of the
				school- and work-based curriculum or program;
							(13)a description of
				how the eligible partnership will work to create, use, and evaluate individual
				learning plans and career portfolios for students served under this
				subpart;
							(14)a description of
				how the eligible partnership will coordinate such curriculum or program with
				programs funded under the Carl D. Perkins Career and Technical Education Act of
				2006; and
							(15)a description of
				how the eligible partnership plans to sustain and expand such school- and
				work-based curriculum or program after the Federal grant period ends.
							5624.Program
				administration
							(a)SelectionIn
				awarding grants under this subpart, the Secretary shall—
								(1)consider the
				information submitted by the eligible partnerships under section 5623;
								(2)prioritize
				applications in accordance with section 5622(c); and
								(3)select eligible
				partnerships that submit applications in compliance with section 5623.
								(b)Award
				amounts
								(1)In
				generalSubject to subsection (c), the Secretary shall award each
				grant under this subpart in an amount of not more than $5,000,000.
								(2)Use of
				fundsAn eligible partnership that receives a grant under this
				subpart shall use—
									(A)not more than 35
				percent of the grant funds for designing the emerging industry pathways school-
				and work-based curriculum or program; and
									(B)not less than 65
				percent of the grant funds for implementing the emerging industry pathways
				school- and work-based curriculum or program in qualifying schools.
									(c)Funding To
				implement curricula or programsThe Secretary may not award grant
				funds under subsection (b)(2)(B) to implement the emerging industry pathways
				school- and work-based curriculum or program until the Secretary certifies that
				the eligible partnership is in compliance with the following:
								(1)The eligible
				partnership has engaged in a collaborative process involving educators and
				school administrators, including curriculum experts, as well as representatives
				from local businesses and industry to assess emerging industry demands and the
				academic knowledge and skills needed to meet those demands.
								(2)The school- and
				work-based curriculum or program developed by the eligible partnership is
				aligned with challenging State academic content standards.
								(3)The eligible
				partnership has consulted with and involved students in qualifying schools in
				the collaboration process and design of the school- and work-based curriculum
				or program.
								(4)The eligible
				partnership has received a commitment from at least one qualifying school
				agreeing to implement the school- and work-based curriculum or program in the
				qualifying school.
								(5)The school- and
				work-based curriculum or program will help prepare students for both direct
				entry into a career in emerging industries and success in postsecondary
				education.
								(6)The eligible
				partnership has established a plan to promote the school- and work-based
				curriculum or program among qualifying schools, businesses, parental groups,
				and community organizations.
								(d)Eligible uses
				of funds
								(1)Planning
				phaseAn eligible partnership that receives a grant under this
				subpart shall use the grant funds in the designing phase for the
				following:
									(A)Establishing
				collaborative working groups consisting of educators, school administrators,
				representatives of local or regional businesses, postsecondary education
				representatives, representatives from labor organizations, and representatives
				from nonprofit organizations.
									(B)Identifying
				emerging industry pathways at the State, regional, or local level.
									(C)Identifying the
				academic and skill gaps that need to be addressed to promote success in the
				emerging industry pathways identified in subparagraph (B).
									(D)Developing a
				school- and work-based curriculum or program to teach and integrate the
				academic and work-based skills, including soft skills, that are needed for
				success in emerging industry pathways and postsecondary education.
									(E)Creating a
				comprehensive set of academic and industry skills to be taught across multiple
				emerging industry pathways.
									(F)Aligning the
				school- and work-based curriculum or program with challenging State academic
				content standards.
									(G)Establishing
				professional development opportunities for educators, business partners, school
				counselors, and others who will be implementing the school- and work-based
				curriculum or program.
									(H)Collaborating
				with multistate regions to develop and identify a school- and work-based
				curriculum or program that addresses regional emerging industry
				pathways.
									(2)Implementing
				phaseAn eligible partnership that receives a grant under this
				subpart shall use the grant funds in the implementing phase for the
				following:
									(A)Integrating the
				emerging industry pathways school- and work-based curriculum or program into
				classroom- or work-based instruction.
									(B)Providing
				professional development opportunities designed around the school- and
				work-based curriculum or program for educators, business partners, and
				others.
									(C)Identifying and
				creating school- and work-based learning curricula or programs for students in
				such emerging industry pathways.
									(D)Promoting the
				school- and work-based curriculum or program among school guidance
				counselors.
									(E)Working with
				pupil services staff to develop opportunities for career exploration among
				emerging industry pathways business partners.
									(F)Conducting
				ongoing evaluations of the school- and work-based curriculum or program,
				including assessing whether participating students report increased engagement
				in learning, increased school attendance, and improved success upon entry into
				the workforce or postsecondary education.
									(G)Purchasing
				resources, including textbooks, reference materials, assessments, labs,
				computers, and software, for use in the school- and work-based curriculum or
				program.
									(3)Dissemination
				phaseAn eligible partnership that receives a grant under this
				subpart shall use the grant funds in the dissemination phase for the
				following:
									(A)Evaluating,
				cataloging, and disseminating best practices from the school- and work-based
				curriculum or program.
									(B)Disseminating the
				school- and work-based curriculum or program to—
										(i)the National
				Research Center for Career and Technical Education;
										(ii)State, regional,
				and local professional education organizations; and
										(iii)institutions of
				higher education.
										(e)Matching
				contributionsAn eligible partnership that receives a grant under
				this subpart shall provide, from non-Federal sources, matching funds, which may
				be provided in cash or in-kind, to carry out the activities supported by the
				grant, in an amount equal to—
								(1)for the first
				year of the grant, 5 percent of the amount of the grant for such year;
								(2)for the second
				year of the grant, 10 percent of the amount of the grant for such year;
								(3)for the third
				year of the grant, 15 percent of the amount of the grant for such year;
								(4)for the fourth
				year of the grant, 20 percent of the amount of the grant for such year;
				and
								(5)for the fifth
				year of the grant, 25 percent of the amount of the grant for such year.
								(f)Supplement, not
				supplantGrant funds awarded under this subpart shall be used to
				supplement and not supplant other Federal, State, and local funds available to
				implement secondary school education programs or career and technical education
				programs.
							5625.Evaluation
				and reports
							(a)Annual
				reportsAn eligible partnership that receives a grant under this
				subpart shall submit an annual report to the Secretary during the grant period
				detailing how the eligible partnership is using the grant funds under this
				subpart, including—
								(1)how the State
				educational agency or local educational agency that is a member of the eligible
				partnership collaborated with local businesses, workforce boards, institutions
				of higher education, and community organizations to assess emerging industry
				pathways;
								(2)how the eligible
				partnership has consulted with and involved students in qualifying schools in
				the design and implementation of the emerging industry pathways school- and
				work-based curriculum or program;
								(3)the effectiveness
				of the school- and work-based curriculum or program with respect to
				improving—
									(A)student
				engagement;
									(B)attendance;
									(C)secondary school
				graduation rates; and
									(D)preparation for
				and placement in a career in an emerging industry or in postsecondary
				education;
									(4)how the eligible
				partnership has improved its capacity to respond to new workforce development
				priorities and create educational opportunities that address such new workforce
				development priorities; and
								(5)any other
				information the Secretary may reasonably require.
								(b)Final
				reports
								(1)In
				generalAn eligible partnership that receives a grant under this
				subpart shall, at the end of the grant period, collect and prepare a report on
				the following information:
									(A)The number and
				percentage of students served by the eligible partnership who—
										(i)graduated from
				secondary school with a regular secondary school diploma in the standard number
				of years;
										(ii)entered into a
				job in an emerging industry; and
										(iii)enrolled in a
				postsecondary institution.
										(B)The emerging
				industry pathways school- and work-based curriculum or program and the—
										(i)successes of such
				curriculum or program, including placement rates of students in work or
				postsecondary education and trends in secondary school graduation rates in
				qualifying schools utilizing the school- and work-based curriculum or
				program;
										(ii)areas of
				improvement for the school- and work-based curriculum or program;
										(iii)lessons learned
				from the implementation of the school- and work-based curriculum or program in
				secondary schools; and
										(iv)plans to
				replicate the school- and work-based curriculum or program in other schools or
				examples of successful replication of the curriculum or program.
										(2)Submission of
				reportsA report prepared under paragraph (1) shall be submitted
				to the Secretary and the National Research Center for Career and Technical
				Education.
								(c)Federal
				evaluation and reportNot later than 6 years after the date of
				enactment of this subpart, the Secretary shall—
								(1)develop and
				execute a plan for evaluating the emerging industry pathways school- and
				work-based curricula or programs assisted under this subpart; and
								(2)submit a report
				to Congress—
									(A)detailing
				aggregate data on—
										(i)the categories of
				activities for which eligible partnerships used grant funds under this
				subpart;
										(ii)the impact of
				the grants on—
											(I)student
				engagement, attendance, and completion of secondary school; and
											(II)the
				postsecondary placement of students in high-quality emerging industry careers
				or postsecondary education; and
											(iii)promising
				strategies for improving student engagement, attendance, and completion of
				secondary school through engaging curricula or programs; and
										(B)that includes any
				recommendations for improvements that can be made to the grant program under
				this subpart.
									5626.Authorization
				of appropriations
							(a)In
				generalFrom the amounts appropriated to and available for
				Program Administration within the Departmental Management account in the
				Department of Education for each of fiscal years 2010 through 2013, there are
				authorized to be appropriated $25,000,000 for each of fiscal years 2010 through
				2013, respectively, to carry out this subpart.
							(b)Set aside for
				evaluationOf the amounts appropriated under subsection (a) for a
				fiscal year, 2 percent shall be set aside for such fiscal year for the Federal
				evaluation required under section
				5625(c).
							.
			(b)Table of
			 contentsThe table of contents in section 2 of the Elementary and
			 Secondary Education Act of 1965 is amended by inserting after the item relating
			 to section 5618 the following:
				
					
						Subpart 22—Connecting Education
				and Emerging Professions Demonstration Grant Program
						Sec. 5621. Definitions.
						Sec. 5622. Program authorized.
						Sec. 5623. Applications.
						Sec. 5624. Program administration.
						Sec. 5625. Evaluation and reports.
						Sec. 5626. Authorization of
				appropriations.
					
					.
			
